DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a multi-reflection time of flight mass spectrometer with an upstream mass analyzer or ion separator, wherein a controller is configured to synchronize the upstream device with the MRTOF such that ions with a first rate of interaction with a background gas are transmitted into the MRTOF when it is in a first mode where ions are reflected a first number of times, and ions with a second, higher rate of interaction with a background gas are transmitted into the MRTOF when it is in a second mode in which ions are reflected a second, lower number of times.
	In the prior art Krasnov (RU 2660655 C2) teaches adjusting the number of reflections of an MRTOF analyzer based on the sample properties but does not teach synchronizing an upstream device so that ions with a first rate of interaction with a background gas are injected in a first mode with a first number of reflections and ions with a second rate of interaction with a background gas are injected in a second mode with a second number of reflections.  Known MRTOF systems taught by Grinfeld (US 9,136,101 B2) and Verentchikov (US 20130056627 A1) do not teach or suggest changing the number of reflections based on a rate of interaction with a background gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881